Citation Nr: 0325742	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who had recognized guerilla 
service from March 1945 to August 1945; regular Philippine 
Army service from August 1945 to May 1946; and New Philippine 
Scout service from July 1946 to March 1949.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2002 rating decision by the Manila, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In January 1959 the RO denied service connection for 
pulmonary tuberculosis, based upon findings that there was no 
nexus between the veteran's current pulmonary tuberculosis 
and service.  

2.  Evidence added to the record since the January 1959 
determination is either duplicate or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of service connection for pulmonary tuberculosis may not be 
reopened.  38 U.S.C.A. § 5108 (West 2003); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2003)) became law.  Regulations implementing 
the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  It is significant to note that the VCAA 
revised VA duties to assist and notify, but that the enhanced 
duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Here the petition to reopen was filed in 
February 2001.  Hence, the new definition of new and material 
evidence does not apply.

In correspondence dated in January 2002, the RO notified the 
veteran of the VCAA and of the evidence necessary to 
substantiate his claim with identification of the parties 
responsible for obtaining pertinent evidence.  He was 
notified that he had one year to provide the necessary 
evidence.  As the veteran has been kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In February 2001 the veteran submitted a new and material 
evidence claim to reopen his claim for service connection for 
pulmonary tuberculosis.  In July 2001 the veteran submitted a 
follow-up letter to reopen his claim.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen and does not apply in the instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a January 1959 rating decision the RO denied service 
connection for pulmonary tuberculosis on the basis that there 
was no nexus between the veteran's current pulmonary 
tuberculosis and active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Evidence of record at the time of the RO's January 1959 
decision included:  service medical records from August 1945 
to March 1949, private medical records from JRA, M.D. dated 
June 1958 and October 1958 and a radiographic report from HZ, 
M.D.  In an October 15, 1958, statement JRA, M.D., noted the 
veteran had been treated for pulmonary tuberculosis in 1949 
and 1952; however, there was no indication of a diagnosis 
having been provided at that time based on X-ray or 
laboratory findings.  In fact, service medical records dated 
in July 1946 and March 1949 noted chest X-rays were negative 
or revealed no significant abnormalities.

Evidence added to the record since the January 1959 decision 
includes: hospital records from the Veterans Memorial Medical 
Center (VMMC) from March to April 1971 and May 1989, a June 
1972 report from JRA, M.D, a 1991 affidavit from JRA's 
employee RM, a February 2002 certificate from the Maria Clara 
Chest Center and a February 2002 certification from MDP, M.D.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is duplicate of or cumulative to evidence 
previously considered.  The 1971 and 1989 VMMC records, and 
February 2002 certifications from the Maria Clara Chest 
Center and MDP, M.D., while new to the record, do not address 
a nexus between the veteran's current pulmonary tuberculosis 
and service; therefore, they are not material.  

The June 1972 report from JRA, M.D. notes that the veteran 
was treated for minimal pulmonary tuberculosis in August 1950 
and December 1950.  This evidence is considered cumulative 
because the evidence of record at the time of the January 
1959 RO decision shows that there was an October 1958 note 
from JRA, M.D. indicating that the veteran was treated for 
pulmonary tuberculosis in 1949 and 1952.  It follows, 
therefore, that the 1991 affidavit from RM asserting that the 
veteran was treated by JRA, M.D. in August 1950 also is 
cumulative and redundant.  

It is significant to note that active tuberculosis may be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within three years of service.  
38 C.F.R. § 3.307.  However, a diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service (i.e., during the presumptive period), 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374.

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for pulmonary tuberculosis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



